Exhibit 10.1


 
SERIES A PREFERRED
 
PURCHASE AGREEMENT
 
Dated as of December 31, 2008
 
 


by and among



 
WORLD RACING GROUP, INC.



and



THE PURCHASERS LISTED ON EXHIBIT A


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
 
ARTICLE I       Purchase and Sale of Series A Preferred Stock
1

 
Section 1.1      Purchase and Sale of Preferred Stock 1

 
Section 1.2      Purchase Price and Closing 1

 
 
ARTICLE II     Representations and Warranties 2

 
Section 2.1      Representations and Warranties of the Company 2

 
Section 2.2      Representations and Warranties of the Purchasers 12

 
 
ARTICLE III     Covenants
15

 
Section 3.1      Securities Compliance 15

 
Section 3.2      Registration and Listing 15

 
Section 3.3      Inspection Rights 15

 
Section 3.4      Compliance with Laws
15

 
Section 3.5      Keeping of Records and Books of Account 15

 
Section 3.6      Reporting Requirements 15

 
Section 3.7      Other Agreements 15

 
 Section 3.8      Use of Proceeds 15

 
Section 3.9      Reporting Status 16

 
Section 3.10    Disclosure of Transaction 16

 
Section 3.11    Disclosure of Material Information 16

 
Section 3.12    Form D 16

 
Section 3.13    No Integrated Offerings 16

 
Section 3.14    Pledge of Securities 16

 
Section 3.15    Sarbanes-Oxley Act
16

 
Section 3.16    Directors and Officers Insurance 16

 
Section 3.17    Board of Directors 16

 
Section 3.18    Restrictions on Issuance of Securities 16

 
Section 3.19    Subsequent Financings 16

 
 
ARTICLE IV    Conditions 16

 
Section 4.1      Conditions Precedent to the Obligation of the Company to Close
and to Sell the Securities 16

 
Section 4.2      Conditions Precedent to the Obligation of the Purchasers to
Close and to Purchase the Securities 17

 
 
ARTICLE V      Certificate Legend
18

 
Section 5.1      Legend 18

 

--------------------------------------------------------------------------------


 
ARTICLE VI     Indemnification
19

 
Section 6.1      Company Indemnity.
19

 
Section 6.2      Indemnification Procedure 19

 
 
ARTICLE VII    Miscellaneous
20

 
Section 7.1      Fees and Expenses 20

 
Section 7.2      Specific Performance; Consent to Jurisdiction; Venue. 20

 
Section 7.3      Entire Agreement; Amendment
20

 
Section 7.4      Notices 20

 
Section 7.5      Waivers
21

 
Section 7.6      Headings
21

 
Section 7.7      Successors and Assigns
21

 
Section 7.8      Right of First Offer
21

 
Section 7.9      No Third Party Beneficiaries
22

 
Section 7.10    Governing Law
22

 
Section 7.11    Survival
22

 
Section 7.12    Counterparts
22

 
Section 7.13    Publicity
22

 
Section 7.14    Severability
22

 
Section 7.15    Further Assurances
22

 
 
 

--------------------------------------------------------------------------------

 
SERIES A PREFERRED PURCHASE AGREEMENT


This SERIES A PREFERRED PURCHASE AGREEMENT (this “Agreement”), dated as of
December 31, 2008 by and among World Racing Group, Inc., a Delaware corporation
(the “Company”), and the purchasers listed on Exhibit A (each a “Purchaser” and
collectively, the “Purchasers”), for the purchase and sale of shares of the
Company’s 10% Cumulative Perpetual Series A Preferred Stock (the “Series A
Preferred Stock”) and shares of the Company’s Series E-1 Convertible Preferred
Stock (the “Series E-1 Preferred”) by the Purchasers.


The parties hereto agree as follows:
ARTICLE I
 
PURCHASE AND SALE OF SERIES A PREFERRED STOCK
 
Section 1.1 Purchase and Sale of Preferred Stock.
 
(a) Upon the following terms and conditions, the Company shall issue and sell to
the Purchasers, and the Purchasers shall purchase from the Company, shares of
Series A Preferred Stock (each a “Preferred Share” and collectively the
“Preferred Shares”) at a price per share of $10,000.00 (the “Per Share Purchase
Price”) for an aggregate purchase price of up to Ten Million Dollars
($10,000,000) (the “Purchase Price”).  Each Purchaser shall pay the portion of
the Purchase Price set forth opposite its name on Exhibit A, as the same may be
amended or supplemented from time to time.  The designation, rights, preferences
and other terms and provisions of the Series A  Preferred Stock are set forth in
the Certificate of Designation of the Relative Rights and Preferences of the
Series A Preferred Stock attached hereto as Exhibit B (the “Certificate of
Designation”).  The Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), including Regulation D (“Regulation D”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder.
 
(b) Upon the following terms and conditions without additional consideration,
each of the Purchasers shall be issued  2,850 shares of Series E-1 Preferred
(the “Series E-1 Shares”) for each Preferred Share purchased, as set forth
opposite such Purchaser’s name on Exhibit A , provided, however, in lieu of
Series E-1 Shares, 28,500  shares of the Company’s common stock shall be issued
to the Purchasers in the Initial Closing (as defined in Section 1.2) (the
“Common Shares”) for each Preferred Share purchased.  The Preferred Shares and
the Series E-1 Shares and/or Common Shares are sometimes collectively referred
to herein as the “Securities”.


Section 1.2 Purchase Price and Closing.  In consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the number of Preferred Shares and
Series E-1 Shares and/or Common Shares set forth opposite their respective names
on Exhibit A.  The Preferred Shares may be funded in multiple closings under
this Agreement, with each closing being defined as the “Closing”.  An initial
Closing under this Agreement (the “Initial Closing”) shall take place on
December 31, 2008 (the “Initial Closing Date”) and shall be funded in the amount
of Three Million Five Hundred Thousand Dollars ($3,500,000).  Any additional
Closings shall each be defined as the “Additional Closing.”  Each Closing under
this Agreement shall take place at the offices of the Company, provided, that
all of the conditions set forth in Article IV hereof and applicable to such
Closing shall have been fulfilled or waived in accordance herewith.  At each
Closing and upon receipt by the Company of the appropriate purchase price from
each Purchaser (i.e., a purchase price equal to the number of Preferred Shares
to be purchased by such Purchaser multiplied by the Per Share Purchase Price),
the Company shall deliver or cause to be delivered to each such Purchaser (x) a
certificate for the number of Preferred Shares set forth opposite the name of
such Purchaser on Exhibit A , (y) a certificate for the number of Series E-1
Shares set forth opposite the name of such Purchaser on Exhibit A and/or a
certificate for the number of Common Shares set forth opposite the name of such
Purchaser on Exhibit A and (z) any other documents required to be delivered
pursuant to Article IV hereof.  Each Purchaser shall deliver each of the
documents required to be delivered by it pursuant to Article IV hereof as well
as its portion of the Purchase Price by wire transfer to the Company prior to
each Closing.

 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE II    
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers as follows, as of the date hereof (or
other applicable date as stated in this Section 2.1) except as set forth on the
Disclosure Schedule attached hereto with each numbered Schedule corresponding to
the section number herein:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any Subsidiaries (as defined in Section
2.1(g)) or own securities of any kind in any other entity except as set forth on
Schedule 2.1(g).  The Company and each such Subsidiary (as defined in Section
2.1(g)) is duly qualified to do business as a foreign corporation and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect.  For the purposes of this
Agreement, “Material Adverse Effect” means any effect on the business, results
of operations, assets or condition (financial or otherwise) of the Company that
is material and adverse to the Company and its Subsidiaries (as hereafter
defined) taken as a whole, and/or any condition, circumstance, or situation that
would prohibit or otherwise materially interfere with the ability of the Company
from entering into and performing any of its obligations under the Transaction
Documents (as defined below) in any material respect; provided, however, that
Material Adverse Effect shall not be deemed to include: (i) changes in
applicable law or (ii) any effect resulting from the public announcement of the
transactions contemplated by this Agreement or the consummation of
the transactions contemplated by this Agreement.


(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement, by and among the
Company, and the Purchasers (together with any additional documents required to
be executed in connection with the transaction contemplated by this Agreement,
the “Transaction Documents”), and to issue and sell the Securities in accordance
with the terms hereof and to complete the transactions contemplated by the
Transaction Documents.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, its Board of Directors or
stockholders is required.  When executed and delivered by the Company, each of
the Transaction Documents shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
rights to indemnity and contribution may be limited by federal or state
securities laws and except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 
-2-

--------------------------------------------------------------------------------

 
 
(c) Capitalization.  The authorized capital stock of the Company as of the date
hereof is set forth on Schedule 2.1(c).  All of the outstanding shares of the
Common Stock and any other outstanding security of the Company have been duly
and validly authorized and validly issued, fully paid and nonassessable and were
issued in accordance with the registration or qualification provisions of the
Securities Act, or pursuant to valid exemptions therefrom.  Except as provided
in this Agreement or as set forth on Schedule 2.1(c) , including the rights,
preferences and privileges of the Company’s Series A Convertible Preferred
Stock, no shares of Common Stock or any other security of the Company are
entitled to preemptive rights, registration rights, rights of first refusal or
similar rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company.  Furthermore, except (i) as set forth in this Agreement, (ii) for stock
options and restricted stock issued by the Company to its employees, directors
and consultants, (iii) as set forth in the Commission Documents (as defined in
Section 2.1(f)), and (iv) as set forth on Schedule 2.1(c) , there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company.  Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as provided in the Registration Rights Agreement or except as set forth in the
Commission Documents or on Schedule 2.1(c), the Company is not a party to or
bound by any agreement or understanding granting registration or anti-dilution
rights to any person with respect to any of its equity or debt
securities.  Except as set forth in the Commission Documents and on Schedule
2.1(c), the Company is not a party to, and it has no Knowledge of, any agreement
or understanding restricting the voting or transfer of any shares of the capital
stock of the Company.  Except as disclosed in the Commission Documents or on
Schedule 2.1(c), (i) there are no outstanding debt securities, or other form of
material debt of the Company or any of its Subsidiaries, (ii) there are no
contracts, commitments, understandings, agreements or arrangements under which
the Company or any of its Subsidiaries is required to register the sale of any
of their securities under the Securities Act, (iii) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings, agreements or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (iv) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities, (v) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements, or any similar plan or agreement and (vi)
as of the date of this Agreement, to the Company’s and each of its Subsidiaries’
Knowledge, no Person (as defined below) or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”)) or has the right to acquire by agreement with
or by obligation binding upon the Company, beneficial ownership of in excess of
10% of the Common Stock.  Any Person with any right to purchase securities of
the Company that would be triggered as a result of the transactions contemplated
hereby or by any of the other Transaction Documents has waived such rights or
the time for the exercise of such rights has passed, except where failure of the
Company to receive such waiver would not have a Material Adverse Effect.  Except
as set forth in the Commission Documents, on Schedule 2.1(c) or the rights,
preferences and privileges of the Company’s Series A Convertible Preferred
Stock, there are no options, warrants or other outstanding securities of the
Company (including, without limitation, any equity securities issued pursuant to
any Company Plan) the vesting of which will be accelerated by the transactions
contemplated hereby or by any of the other Transaction Documents.  Except as set
forth in Schedule 2.1(c), none of the transactions contemplated by this
Agreement or by any of the other Transaction Documents shall cause, directly or
indirectly, the acceleration of vesting of any options issued pursuant the
Company’s stock option plans.  For purposes of this Agreement, “Knowledge” means
(i) the actual knowledge of those officers of the Company required to file
statements relating to their ownership of the Company’s securities pursuant to
Section 16 of the Exchange Act, and (ii) with respect to each Subsidiary, the
executive officers of such Subsidiary.
 
-3-

--------------------------------------------------------------------------------

 


(d) Issuance of Securities.  The Preferred Shares and the Series E-1 Shares
and/or Common Shares to be issued at the Closing have been duly authorized by
all necessary corporate action and, when paid for and issued in accordance with
the terms hereof, and subject to and in reliance on the representations,
warranties and covenants of the Purchasers made herein, the Preferred Shares and
the Series E-1 Shares and/or Common Shares will be validly issued, fully paid
and nonassessable and free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Series A .
 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Company's Articles of Incorporation (the “Articles”) or Bylaws (the
“Bylaws”), each as amended to date, or any Subsidiary's comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries'
respective properties or assets are bound, or (iii) result in a violation of any
federal, state or local statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except, in all cases,
other than violations pursuant to clauses (i) or (iii) (with respect to federal
and state securities laws) above, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries is required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Securities in accordance with the
terms hereof (other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws, or rules).
 
(f) Commission Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and,
except as disclosed on Schedule 2.1(f) , the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “Commission”) pursuant to
the reporting requirements of the Exchange Act, including pursuant to Sections
13, 14 or 15(d) thereof (all of the foregoing and all exhibits included therein
and financial statement and schedules thereto, including filings incorporated by
reference therein being referred to herein as the “Commission Documents”).  At
the times of their respective filings, the Form 10-Q for the fiscal quarters
ended March 31, June 30 and September 30, 2008 (collectively, the “Form 10-Q”)
and the Form 10-KSB for the fiscal year ended December 31, 2007 (the “Form
10-K”) complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and,
to the Knowledge of the Company, the Form 10-Q and Form 10-K at the time of
their respective filings did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates, the financial
statements of the Company included in the Commission Documents complied as to
form and substance in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto.  Such financial
statements, together with the related notes and schedules thereto, have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the Notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 
-4-

--------------------------------------------------------------------------------

 


(g) Subsidiaries.  The Commission Documents or Schedule 2.1(g)  sets forth each
Subsidiary of the Company, showing the jurisdiction of its incorporation or
organization and showing the percentage of each person's ownership of the
outstanding stock or other interests of such Subsidiary.  For the purposes of
this Agreement, “Subsidiary” shall mean any corporation or other entity of which
at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except as set forth
in the Commission Documents, there is no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence
except as set forth on Schedule 2.1(g)  or in the Commission Documents.  Except
as set forth in the Commission Documents, neither the Company nor any Subsidiary
is party to, nor has any Knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of any Subsidiary.
 
(h) No Material Adverse Change.  Since September 30, 2008, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed in the
Commission Documents or on Schedule 2.1(h).
 
(i) No Undisclosed Liabilities.  Except as disclosed in the Commission Documents
or on Schedule 2.1(i) , since September 30, 2008, neither the Company nor any of
its Subsidiaries has incurred any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of the Company or any Subsidiary (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents, other
than those incurred in the ordinary course of the Company's or its Subsidiaries
respective businesses or which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.  Since September 30, 2008,
except as disclosed in Commission Documents or on Schedule 2.1(i) , none of the
Company or any of its Subsidiaries has participated in any transaction material
to the condition of the Company which is outside of the ordinary course of its
business.
 
(j) No Undisclosed Events or Circumstances.  Since September 30, 2008, except as
disclosed in the Commission Documents or on Schedule 2.1(j) , no event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed and which, individually or in the aggregate, would have a
Material Adverse Effect.
 
(k) Indebtedness.  The Commission Documents or Schedule 2.1(k)  sets forth as of
the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $100,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
liabilities for borrowed money of others in excess of $100,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $25,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
-5-

--------------------------------------------------------------------------------

 


(l) Title to Assets.  Each of the Company and the Subsidiaries has good and
marketable title to all of its real and personal property reflected in the
Commission Documents that is material to the business of the Company, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those indicated in the Commission Documents or on
Schedule 2.1(l)  or such that, individually or in the aggregate, do not cause a
Material Adverse Effect, and except for Permitted Liens.  All such leases of the
Company and each of its Subsidiaries are valid and subsisting and in full force
and effect in all material respects.  “Permitted Liens” means (i) statutory
liens for taxes, assessments and other governmental charges which are not yet
due and payable or are due but not delinquent or are being contested in good
faith by appropriate proceedings, (ii) statutory or common law liens to secure
landlords, sublandlords, licensors or sublicensors under leases or rental
agreements, (iii) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pension or
other social security programs mandated under applicable laws, (iv) statutory or
common law liens in favor of carriers, warehousemen, mechanics, workmen,
repairmen and materialmen to secure claims for labor, materials or supplies and
other like liens, (v) restrictions on transfer of securities imposed by
applicable state and federal securities laws, (vi) any other encumbrance
affecting any asset which does not materially impede or otherwise affect the
ownership or operation of such asset, (vii) liens resulting from a filing by a
lessor as a precautionary filing for a true lease, (viii) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business, (ix) vendor’s liens to secure payment, or
(x) rights or claims of customers or tenants under licenses or leases.
 
(m) Actions Pending.  Except as set forth in the Commission Documents or on
Schedule 2.1(m), there is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
Knowledge of the Company, threatened against the Company or any Subsidiary which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.  Except as set forth in
the Commission Documents or on Schedule 2.1(m), there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the Knowledge of the Company, threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets, which individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  Except as set forth in the Commission
Documents, there are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any officers or directors of the Company or any
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(n) Compliance with Law.  The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Commission Documents or on Schedule 2.1(n)  or such that,
individually or in the aggregate, the noncompliance therewith would not
reasonably be expected to have a Material Adverse Effect.  The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
-6-

--------------------------------------------------------------------------------

 


(o) Taxes.  Except as set forth in the Commission Documents or on Schedule
2.1(o) , and except for matters that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, the
Company and each of the Subsidiaries has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
all taxes shown to be due and all additional assessments, and adequate
provisions have been and are reflected in the financial statements of the
Company and the Subsidiaries for all current taxes and other charges to which
the Company or any Subsidiary is subject and which are not currently due and
payable.  Except as disclosed on Schedule 2.1(o), none of the federal income tax
returns of the Company or any Subsidiary has been audited by the Internal
Revenue Service.  The Company has no Knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any Subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.
 
(p) Certain Fees.  Except as set forth on Schedule 2.1(p), the Company has not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders' structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q) Disclosure.  Neither this Agreement or the Schedules  nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r) Operation of Business.  The Company and each of the Subsidiaries owns or
possesses the rights to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations which are
necessary for the conduct of its business as now conducted, which the failure to
so have would reasonably be expected to have a Material Adverse Effect.  Except
as set forth in the Commission Documents, neither the Company nor any Subsidiary
has received written notice that the intellectual property rights used by the
Company or any Subsidiary and necessary for their respective business, violates
or infringes upon the rights of any third party.
 
 
-7-

--------------------------------------------------------------------------------

 


(s) Environmental Compliance.  Except as disclosed in the Commission Documents
or on Schedule 2.1(s) , the Company and each of its Subsidiaries have obtained
all material approvals, authorization, certificates, consents, licenses, orders
and permits or other similar authorizations of all governmental authorities, or
from any other person, that are required under any Environmental Laws, except
where failure to obtain such material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations would not
individually or in the aggregate have a Material Adverse Effect.  “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.  Except as set
forth in the Commission Documents or on Schedule 2.1(s), the Company has all
necessary governmental approvals required under all Environmental Laws and used
in its business or in the business of any of its Subsidiaries, except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect.  Except as disclosed in the Commission Documents, the Company and each
of its Subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws, except where failure to be in
compliance would not individually or in the aggregate have a Material Adverse
Effect.   Except as disclosed in the Commission Documents or for such instances
as would not individually or in the aggregate have a Material Adverse Effect,
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company or its
Subsidiaries that violate or would be reasonably likely to violate any
Environmental Law after the Closing or that would be reasonably likely to give
rise to any environmental liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
 
(t) Books and Records; Internal Accounting Controls.  The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and its Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary.  The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences and
(v) accounts, notes and other receivables and inventory are recorded accurately,
and proper and adequate procedures are implemented to effect the collection
thereof on a current and timely basis.  Except as set forth on Schedule
2.1(t)  or in the Commission Documents, there are no significant deficiencies or
material weaknesses in the design or operation of internal controls over
financial reporting that would reasonably be expected to materially and
adversely affect the Company’s ability to record, process, summarize and report
financial information, and there is no fraud, whether or not material, that
involves management or, to the Knowledge of the Company, other employees who
have a significant role in the Company’s internal controls and the Company has
provided to the Purchaser copies of any written materials relating to the
foregoing.

 
-8-

--------------------------------------------------------------------------------

 


(u) Material Agreements.  Except for the Transaction Documents (with respect to
clause (i) of this Section 2.1(u) only) or as set forth in the Commission
Documents or on Schedule 2.1(u) , or as would not be reasonably likely to have a
Material Adverse Effect, (i) the Company and each of its Subsidiaries have
performed all obligations required to be performed by them to date under any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission (the “Material
Agreements”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Agreement and, (iii) to the Company's
Knowledge, neither the Company nor any of its Subsidiaries is in default under
any material provision of any Material Agreement.
 
(v) Transactions with Affiliates.  Except as set forth in the Commission
Documents or on Schedule 2.1(v) , there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions exceeding $50,000 in value between (a) the Company, any
Subsidiary or any of their respective customers or suppliers on the one hand,
and (b) on the other hand, any officer, employee, consultant or director of the
Company, or any of its Subsidiaries (except for reimbursements to such persons
for reasonable expenses incurred on behalf of the Company or any Subsidiary, or
arrangements entered into by and between any such person and the Company or any
Subsidiary as part of the normal and customary terms of such person’s employment
or services as a director or consultant with the Company or any of its
Subsidiaries), or any person owning any capital stock of the Company or any
Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
(w) Securities Act of 1933.  Subject to the accuracy and completeness of the
representations and warranties of the Purchasers contained in the Transaction
Documents, the Company has complied and will comply with all applicable federal
and state securities laws in connection with the offer, issuance and sale of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities or similar securities to, or solicit offers with respect
thereto from, or enter into any negotiations relating thereto with, any person,
or has taken or will take any action so as to bring the issuance and sale of any
of the Securities under the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.
 
(x) Governmental Approvals.  Except as set forth on Schedule 2.1(x)  or
disclosed in the Commission Documents, and except for the filing of any notice
prior or subsequent to the Closing that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Securities, or for
the performance by the Company of its obligations under the Transaction
Documents except for such authorizations, consents, approvals, licenses,
exemptions, filings or registrations the Company’s failure of which to obtain
would not, individually or in the aggregate, constitute a Material Adverse
Effect.
 
-9-

--------------------------------------------------------------------------------

 


(y) Employees.  Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(y)  or disclosed in the Commission Documents.  Except
as set forth on Schedule 2.1(y)  or disclosed in the Commission Documents,
neither the Company nor any Subsidiary has any employment contract, agreement
regarding proprietary information, non-competition agreement, non-solicitation
agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company or such Subsidiary required
to be disclosed in the Commission Documents that is not so disclosed.  Since
September 30, 2008, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, has terminated, or
indicated to the Company his or her intent to terminate, his or her employment
or engagement with the Company or any Subsidiary.
 
(z) Labor Relations.  Except as set forth in the Commission Documents or as
could not reasonably be expected to have a Material Adverse Effect, (i) neither
the Company nor any of its Subsidiaries is engaged in any unfair labor practice,
(ii) there is no strike, labor dispute, slowdown or stoppage pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries, and (iii) neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or contract.
 
(aa) Absence of Certain Developments.  Except as disclosed in the Commission
Documents or on Schedule 2.1(aa), since September 30, 2008, neither the Company
nor any Subsidiary has:


(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto other than under the Company’s stock option
plan(s) and otherwise in the ordinary course of business;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such Subsidiary’s business;
 
(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than Permitted Liens and current
liabilities paid in the ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock other than
under any equity incentive plans of the Company;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights necessary for the conduct of its business as presently conducted;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business;

 
-10-

--------------------------------------------------------------------------------

 
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) made charitable contributions or pledges in excess of $10,000;
 
(xi) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
(xii) entered into an agreement, written or otherwise, to take any of the
foregoing actions.


(bb) Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
(cc) ERISA.  Except as set forth in the Commission Documents, no liability to
the Pension Benefit Guaranty Corporation has been incurred with respect to any
Plan by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries.  The execution and delivery of this
Agreement and the issuance and sale of the Securities will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided that, if any of the Purchasers, or
any person or entity that owns a beneficial interest in any of the Purchasers,
is an “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA) with respect to which the Company is a “party in interest” (within the
meaning of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and
408(e) of ERISA, if applicable, are met.  As used in this Section 2.1(cc), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
 
(dd) Independent Nature of Purchasers.  The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents and the Company shall not be excused
from performance of its obligations to any Purchaser under the Transaction
Documents as a result of nonperformance or breach by any other Purchaser.  The
Company acknowledges that the decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of its Subsidiaries which may have made or given by
any other Purchaser or by any agent or employee of any other Purchaser.  The
Company acknowledges that nothing contained herein, or in any Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  
 
-11-

--------------------------------------------------------------------------------

 


(ee) Anti-takeover Device.  Neither the Company nor any of its Subsidiaries has
any outstanding shareholder rights plan or “poison pill” or any similar
arrangement.  There are no provisions of any anti-takeover or business
combination statute applicable to the Company, the Articles and the Bylaws which
would preclude the issuance and sale of the Securities, and the consummation of
the other transactions contemplated by this Agreement or any of the other
Transaction Documents.
 
(ff) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties herein, neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Regulation D and Rule 506 thereof under
the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or Subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings if such other offering, if integrated, would
cause the offer and sale of the Securities not to be exempt from registration
pursuant to Regulation D and Rule 506 thereof under the Securities Act.  Except
as set forth on Schedule 2.1(ff) , the Company does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since December 1, 2007, the Company has not offered or sold any of
its equity securities or debt securities convertible into shares of Common
Stock.
 
(gg) Sarbanes-Oxley Act.  The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof.
 
(hh) DTC Status.  The Company’s current transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.  The name, address, telephone
number, fax number, contact person and email address of the Company’s transfer
agent is set forth on Schedule 2.1(hh).
 
(ii) Insurance.  The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged (not including directors and officers insurance
coverage).  Such insurance contracts and policies are accurate and complete in
all material respects.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.
 
Section 2.2 Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof, except as set forth on the Schedule of Exceptions attached hereto with
each numbered schedule corresponding to the section number herein:
 
(a) Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
-12-

--------------------------------------------------------------------------------

 


(b) Authorization and Power.  Such Purchaser has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents and to purchase the Securities being sold to it hereunder.  The
execution, delivery and performance of the Transaction Documents by such
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate, partnership or other
action, and no further consent or authorization of such Purchaser or its Board
of Directors, stockholders, partners or members, as the case may be, is
required.  When executed and delivered by the Purchasers, the Transaction
Documents shall constitute valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor's
rights and remedies or by other equitable principles of general application.
 
(c) No Conflict.  The execution, delivery and performance of the Transaction
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of such Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which such Purchaser is a party or by which such Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to such
Purchaser or by which any property or asset of such Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect such Purchaser’s ability to perform its obligations under the
Transaction Documents.
 
(d) Acquisition for Investment.  Such Purchaser is purchasing the
Securities solely for its own account for the purpose of investment and not with
a view to or for sale in connection with distribution.  Such Purchaser does not
have a present intention to sell any of the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with the terms and provisions of the Transaction Documents and
Federal and state securities laws applicable to such disposition.  Such
Purchaser acknowledges that (i) it has such knowledge and experience in
financial and business matters such that Purchaser is capable of evaluating the
merits and risks of Purchaser's investment in the Company, (ii) it is able to
bear the financial risks associated with an investment in the Securities, (iii)
it has been given full access to such records of the Company and the
Subsidiaries and to the officers of the Company and the Subsidiaries as it has
deemed necessary or appropriate to conduct its due diligence investigation, (iv)
it has reviewed or received copies of the Commission Documents, (v) it and has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities, (vi) except for this Agreement and the transactions contemplated
hereby, neither the Company nor its employees have disclosed to such Purchaser
any material non-public information that, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company prior to the date
hereof but which has not been so disclosed, and (vii) it (and not the Company)
shall be responsible for its own tax liabilities that may arise as a result of
this investment or the transactions contemplated by this Agreement.  Purchaser
has the financial capability to perform all of its obligations under this
Agreement, including the financial capability to purchase the Securities.
 
-13-

--------------------------------------------------------------------------------

 


(e) Rule 144.  Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Such Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances.  Such Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(f) General.  Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.  Such Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
 
(g) No General Solicitation.  Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.  Such
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and the representations, warranties,
agreements, acknowledgments and understandings set forth in the Transaction
Documents and has not relied on any information or representations made by third
parties.
 
(h) Accredited Investor.  Such Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.  Such Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 
(i) Certain Fees.  The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders' structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(j) Independent Investment.  Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Preferred Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the
Securities.
 
(k) No Shorting.  No Purchaser has not engaged in any short sales of any
securities of the Company or instructed any third parties to engage in any short
sales of securities of the Company on its behalf prior to the Closing
Date.  Each Purchaser covenants and agrees that it will not be in a net short
position with respect to the shares of Common Stock issued or issuable to it.
 
(l) Not an Affiliate.  Such Purchaser is not an officer, director or “affiliate”
(as defined in Rule 405 of the Securities Act) of the Company.

 
-14-

--------------------------------------------------------------------------------

 
ARTICLE III
 
COVENANTS
 
The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.
 
Section 3.1 Securities Compliance.  The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.
 
Section 3.2 Inspection Rights.  The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
obligated hereunder to purchase the Preferred Shares or shall beneficially own
any Preferred Shares, for purposes reasonably related to such Purchaser's
interests as a stockholder to examine and make reasonable copies of the records
and books of account of, and visit and inspect the properties, assets,
operations and business of the Company and any Subsidiary, and to discuss the
affairs, finances and accounts of the Company and any Subsidiary with any of its
officers, consultants, directors, and key employees.
 
Section 3.3 Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
Section 3.4 Keeping of Records and Books of Account.  The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries.
 
(a) 
 
Section 3.5 Other Agreements.  The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any Subsidiary to perform its material obligations under the
Transaction Documents.
 
Section 3.6 Use of Proceeds.  The net proceeds from the sale of the Preferred
Shares will be used by the Company for working capital and general corporate
purposes and not to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or to settle any outstanding
litigation.


Section 3.7 Disclosure of Material Information.  The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
Section 3.8 No Integrated Offerings.  The Company shall not make any offers or
sales of any security (other than the Securities being offered or sold
hereunder) under circumstances that would require registration of the Securities
being offered or sold hereunder under the Securities Act.
 
-15-

--------------------------------------------------------------------------------

 


Section 3.9 Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock.  The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.
 
Section 3.10 Sarbanes-Oxley Act.  The Company shall comply with the applicable
provisions of the Sarbanes-Oxley Act, and the rules and regulations promulgated
thereunder, upon the effectiveness of such provisions or the date by which
compliance therewith by the Company is required.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.  The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers at each Closing Date is subject
to the satisfaction or waiver, at or before such Closing, of the conditions set
forth below.  These conditions are for the Company's sole benefit and may be
waived by the Company at any time in its sole discretion.
 
(a) Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.
 
(b) Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price.  The Purchasers shall have delivered to the
Company the applicable purchase price for the Preferred Shares to be purchased
by each Purchaser.
 
(e) Delivery of Transaction Documents.  The Transaction Documents shall have
been duly executed and delivered by the Purchasers and, with respect to the
Escrow Agreement, the escrow agent, to the Company.
 
-16-

--------------------------------------------------------------------------------

 
 
Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.  The obligation hereunder of each Purchaser to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before each Closing
Date, of each of the conditions set forth below.  These conditions are for the
Purchaser’s sole benefit and may be waived by the Purchaser at any time in its
sole discretion.
 
(a) Accuracy of the Company's Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.
 
(b) Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
(c) No Suspension, Etc.  Trading in the Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
(“Bloomberg”) shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities.
 
(d) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Preferred Shares and Series E-1 Shares.  At or prior to the Closing, the
Company shall have delivered to the Purchasers certificates representing the
Preferred Shares (in such denominations as each Purchaser may request) and the
Series E-1 Shares and/or Common Shares (in such denominations as each Purchaser
may request) duly executed by the Company, in each case, being acquired by the
Purchasers at such Closing.
 
(g) Material Adverse Effect.  No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
CERTIFICATE LEGEND
 
Section 5.1 Legend.  Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR WORLD RACING GROUP, INC. SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Preferred
Shares and the Series E-1 Shares and/or Common Shares, without the legend set
forth above if at such time, prior to making any transfer of any such Preferred
Shares or Series E-1 Shares and/or Common Shares, such holder thereof shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request.  Such proposed transfer and
removal will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Preferred Shares or Series E-1 Shares and/or Common
Shares under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become and remains effective under the Securities Act, (iii) the Company has
received other evidence reasonably satisfactory to the Company that such
registration and qualification under the Securities Act and state securities
laws are not required, or (iv) the holder provides the Company with reasonable
assurances that such security can be sold pursuant to Rule 144 under the
Securities Act; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto.  The Company will respond to any such
notice from a holder within five (5) business days.  In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, or (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject.  The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement.  Whenever a certificate representing the
Preferred Shares or Series E-1 Shares and/or Common Shares is required to be
issued to a Purchaser without a legend, in lieu of delivering physical
certificates representing the Preferred Shares or Series E-1 Shares and/or
Common Shares, provided the Company's transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, the
Company shall use its commercially reasonable efforts to cause its transfer
agent to electronically transmit the Preferred Shares or Series E-1 Shares
and/or Common Shares to a Purchaser by crediting the account of such Purchaser's
Prime Broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”)
system (to the extent not inconsistent with any provisions of this Agreement).
 
-18-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1 Company Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, affiliates,
agents, successors and assigns) (each, a “Purchaser Indemnified Party” and
collectively, the “Purchaser Indemnified Parties”) from and against any and all
losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
(“Damages”) incurred by the Purchaser Indemnified Parties as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company herein; provided, however, that the Company shall not be liable
under this Section 6.1 to a Purchaser Indemnified Party to the extent that such
Damages resulted or arose from the breach by a Purchaser Indemnified Party of
any representation, warranty, covenant or agreement of a Purchaser Indemnified
Party contained in the Transaction Documents or the gross negligence,
recklessness, willful misconduct or bad faith of a Purchaser Indemnified Party.
 
Section 6.2 Indemnification Procedure.  Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Article VI except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice.  In case any such action, proceeding
or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with respect
to such action, proceeding or claim (in which case the indemnifying party shall
be responsible for the reasonable fees and expenses of one separate counsel for
the indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  In the event that the indemnifying party
advises an indemnified party that it will not contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim.  In any event, unless and
until the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party's costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense.  The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent which
shall not be unreasonably withheld.  Notwithstanding anything in this Article VI
to the contrary, the indemnifying party shall not, without the indemnified
party's prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the indemnified party or which does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff to the indemnified party of
a release from all liability in respect of such claim.  The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
-19-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1 Fees and Expenses.  Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay all actual attorneys' fees and expenses (including disbursements and
out-of-pocket expenses) incurred by the Purchasers in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement, and the
transactions contemplated thereunder, which payment shall be made at the Initial
Closing and shall not exceed [$__,000], and (ii) any amendments, modifications
or waivers of this Agreement or any of the other Transaction Documents.  The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, or this
Agreement shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.  
 
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents are not performed in accordance with their specific
terms or are otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue.  The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York.  The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law.  The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, or this
Agreement shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.
 
Section 7.3 Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  Following the Closing, no provision of this Agreement may be waived or
amended other than by a written instrument signed by the Company and the
Purchasers holding at least a majority of all Preferred Shares then held by the
Purchasers.  Any amendment or waiver effected in accordance with this Section
7.3 shall be binding upon each Purchaser (and their permitted assigns) and the
Company.
 
Section 7.4 Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, by telecopy or facsimile (or other electronic
transmission) at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:

 
-20-

--------------------------------------------------------------------------------

 
 


 

 If to the Company:    World Racing Group, Inc.    7575-D West Winds Boulevard  
 Concord, North Carolina 28027    Attention: Chief Executive Officer    Tel.
No.: (704) 795-7223    Fax No.: (704) 795-7229    
with copies (which copies shall not constitute notice to the Company) to:
 
 Daniel W. Rumsey
   6080 Center Drive, Suite 600    Los Angeles, California 90045    Tel. No.:
(310) 242-5699    Fax No.: (310) 317-7484        If to any Purchaser:  At the
address of such Purchaser set forth on Exhibit A to this Agreement.    

              Any party hereto may from time to time change its address for
notices by giving written notice of such changed address to the other parties
hereto.
 
Section 7.5 Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
Section 7.6 Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.  Subject to
Section 5.1 hereof, the Purchasers may assign the Securities and its rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company; provided, however, that
such Purchaser shall not assign such Securities and such rights under this
Agreement and the other Transaction Documents to any known competitor of the
Company.  Notwithstanding the foregoing to the contrary, a Purchaser may assign
its rights as provided herein so long as (i) such Purchaser agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the rights and/or securities with respect to
which such rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws, (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this Section 7.7, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions of this Agreement and the other Transaction Documents, and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement.
 
Section 7.8 No Third Party Beneficiaries.  Subject to the provisions of Article
VI hereof, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.
 
-21-

--------------------------------------------------------------------------------

 


Section 7.9 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10 Survival.  The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and the Closing
until the third anniversary of the Closing Date.
 
Section 7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
Section 7.12 Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement.
 
Section 7.13 Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 7.14 Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 
-22-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

   WORLD RACING GROUP, INC.            By:   /s/ Brian M.
Carter_____________________                  Name:  Brian M. Carter           
Title:  Chief Executive Officer        SHAREHOLDER:      
 By:_____________________________________            Name:            Title:

 
 
-23-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF PURCHASERS



 
Names and Addresses of Purchasers      
 
Number of Preferred Shares & Series E-1 Shares and/or Common
Shares Purchased                         
 
Dollar Amount Investment

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
CERTIFICATE OF DESIGNATION


(PREVIOUSLY FILED)